Citation Nr: 1604311	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for bronchiectasis.

2. Entitlement to an effective date earlier than September 8, 2010 for the grant of an increased, 30 percent disability rating for the Veteran's service-connected bronchiectasis. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 2009 to June 2009.  This matter comes before the Board of Veterans' Appeals on appeal from a December 2012 rating decision of the Los Angeles, California, Department of Veteran's Affairs (VA) Regional Office (RO) which granted service connection for mild obstructive lung disease, rated 0 percent, effective September 8, 2010.  An interim April 2014 rating decision by the Los Angeles RO recharacterized the disability as bronchiectasis and increased the rating to 30 percent, effective September 8, 2010.  The Veteran submitted additional evidence with a waiver of RO review in January 2015.  Therefore, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to an effective date earlier than September 8, 2010 for the grant of an increased, 30 percent disability rating for the Veteran's service-connected bronchiectasis addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected bronchiectasis (previously diagnosed as mild obstructive lung disease) is not shown to have been manifested by a ratio of less than 56 percent on the forced expiratory volume in one second (FEV-1) pulmonary function test (PFT) or FEV-1, Forced Vital Capacity (FEV-1/FVC) PFT, or by a ratio of less than 40 percent predicted on the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method ((DLCO) (SB)) after September 8, 2010.  It is not shown there has been maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), right heart failure, right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or required outpatient oxygen therapy during the period on appeal.  It is not shown that the Veteran has experienced incapacitating episodes of infection of more than four weeks total duration per year, or a near constant cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring almost continuous antibiotic usage during the period on appeal.  The Veteran has also not had at least monthly visits to a physician for required care of exacerbations or at least three courses per year of systemic corticosteroids during the period on appeal.


CONCLUSION OF LAW

A rating in excess of 30 percent for bronchiectasis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code (Code) 6600, 6601, 6602 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An May 2012 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the December 2012 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").


Regarding VA's duty to assist, the Veteran's relevant treatment records have been secured.  The RO initially received relevant treatment records from Cedars-Sinai Medical Center dating up to November 2010.  In January 2011, the RO requested additional medical records from Cedars-Sinai and provided the Veteran a new authorization form, which he signed and returned in January 2011.  In May 2012, the RO requested additional medical records from Cedars-Sinai and provided the Veteran another authorization form.  In response, his physician from Cedars-Sinai submitted a letter summarizing his treatment.  In January 2013, the Veteran provided another authorization form for his Cedars-Sinai records.  In February 2014 the RO notified the Veteran that the authorization form he submitted had expired and in order for the RO to request additional medical information, he should complete VA Form 21-4142 (Authorization and Consent to Release Information to the VA) that was sent to him.  There has been no response from the Veteran regarding this matter. 

A VA examination was performed in connection with his respiratory condition in December 2010.  The Veteran has asserted that his December 2010 VA examination was outdated for rating purposes and a new examination was necessary.  An examination of the Veteran does not become outdated after an arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  A remand for a new examination of the Veteran's level of disability should be based upon a finding that there is an indication in the record that the condition has changed.  The results of the private respiratory tests the Veteran has submitted from October 2012, April 2013, May 2014, and November 2014 do not warrant a higher disability rating.  The Veteran has not described incapacitating episodes of infection of four to six weeks total duration per year, or constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring almost continuous antibiotic use, and his treatment records show his FEV-1 level number never less than 56 percent predicted, his FEV-1/FVC was never less than 56 percent predicted, and do not show at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.  Accordingly, the Board finds that another examination is not necessary.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the U.S. Court of Appeals for Veterans claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time of a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of appropriateness of "staged ratings" (i.e. assignment of different ratings for distinct periods of time, based on the facts found) is required.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected bronchiectasis is currently rated under Diagnostic Code (Code) 6601-6602 as bronchiectasis rated as bronchial asthma. 38 C.F.R. § 4.27.  The RO initially granted the Veteran service connection for mild obstructive lung disease and rated the disability under Code 6604 for COPD.  The disability was recharacterized as bronchiectasis in an April 2014 rating decision based on a statement by a private physician.  Regardless, higher rating is not warranted at any time under either 6601-6602 or 6604.

Under Diagnostic Code 6602, a 30 percent rating is assigned for application when FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation may be assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent, at least three per year courses of oral or parenteral systemic corticosteroids.  A 100 percent evaluation is warranted when FEV-1 is less than 40-percent predicted or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications. 

Under Code 6604, a 30 percent rating is assigned for application when FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56 to 65 percent predicted.  A 60 percent evaluation is assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 50 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  A 100 percent evaluation is warranted when FEV-1 is less than 40-percent predicted or; FEV-1/FVC is less than 40 percent, or; DLCO (SB) less than 40 percent predicted; or exercise capacity less than 15 ml/kg in oxygen consumption(with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension, or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

The Board has considered the application of other Disability Codes.  Under Code 6601, a 30 percent evaluation is assigned for bronchiectasis with incapacitating episodes (an incapacitating episode is one that requires bedrest and treatment by a physician) of infection of two to four weeks total duration per year or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent evaluation is assigned for bronchiectasis with incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is assigned for bronchiectasis with incapacitating episodes of infection of at least six weeks total duration per year. 

Code 6601 also permits rating under code 6600 for chronic bronchitis as well.  
Under Diagnostic Code 6600 (and 6601), a 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/Forced Vital Capacity of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Codes 6600 and 6602, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id. at (d)(2).  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes.  Id. at (d)(6).

In a November 2010 statement, the Veteran reported that he gets periodic chills and fevers, his cough never goes away, and he coughs with colored sputum.  He describes that he can still do very slow to moderate exercise without exerting himself, but he will get short of breath and tired if he has to run or lift heavy objects.  

In a November 2010 statement, the Veteran's mother reported that the Veteran had "a chronic cough with phlegms," has no stamina, gets tired easily, and has difficulty breathing. 

In the December 2010 VA examination, the examiner diagnosed the Veteran with mild obstructive lung disease, and noted he reported that he was prescribed antibiotics four times per year.  The Veteran also reported that when he gets an infection he requires bed rest and treatment by a physician as often as 0.5 times per month, each time lasting 2 weeks.  The examination noted PFT test results as   FEV-1 of 92 percent predicted and FVC of 107 percent predicted.  The examination also found that his lung condition affected his daily activity because he is not able to participate in sports, cannot tolerate any heavy lifting or strenuous activities because he is easily short of breath, and he can only run up to 1/2 mile and has to stop because he is short of breath. 

A May 2012 letter from a private physician described that the severe pneumonia the Veteran developed in service had caused bronchiectasis.  The physician describes that the Veteran has required multiple courses of antibiotics and inhalers for recurrent infections.  Based on the physicians statement and the examination note regarding antibiotics, in April 2014 the RO recharacterized the disability as bronchiectasis and increased the disability rating to 30 percent under code 6601. 

In a May 2012 statement, the Veteran reported that he continued to cough every day and produce colored sputum.  He described that he would "constantly have to take pauses throughout [his] day to find somewhere where [he] can spit out the mucus he produce."  He also reported that he would get short of breath with any type of mild exercise, and his condition affected his employment opportunities because he could not do physically demanding jobs.

In a May 2012 statement, a co-worker reported that "not a shift goes by without [the Veteran] coughing and spitting out the mucus that accumulates in his lungs."  He also noted the Veteran gets tired and short of breath easily.

An October 2012 private PFT test, translated from Spanish, resulted indicated 
FEV-1of 72 percent predicted and FEV-1/FVC of 83 percent predicted.

An April 2013 private PFT test, translated from Spanish, resulted indicated FEV-1 of 72 percent predicted and FEV-1/FVC of 86 percent predicted.

A May 2014 foreign private PFT test, translated from Spanish, resulted indicated FEV-1 of 64 percent predicted and FEV-1/FVC of 80 percent predicted.

In the May 2014 substantive appeal, the Veteran reported that he experienced abnormal weight loss since developing his bronchiectasis and has difficulty maintaining his weight.

A November 2014 foreign private PFT test, translated from Spanish, resulted indicated FEV-1 of 72 percent predicted and FEV-1/FVC of 86 percent predicted.  The private physician noted he prescribed seretide disk, Spiriva, and Salbutamol nasal spray.

The Veteran's PFT test results do not warrant a higher rating than 30 percent under Codes 6604 or 6602.  At no time was his FEV-1 less than 56 percent predicted or his FEV-1/FVC less than 56 percent predicted. 

The symptoms the Veteran describes in the December 2010 VA examination do not more nearly approximate the criteria needed for a rating higher than 30 percent.  While the examiner noted he reported that he was prescribed antibiotics four times per year, a 60 percent rating requires almost continuous usage of antibiotics.  The Veteran also reported on that exam that when he gets an infection he requires bed rest and treatment by a physician as often as 0.5 times per month, each time lasting 2 weeks, but his treatment records do not show he had incapacitating episodes that required bedrest and treatment by a physician.  Notably in the May 2012 letter his private physician described that the Veteran has required multiple courses of antibiotics and inhalers for recurrent infections, but not almost continuous antibiotics.  Likewise, the private provider noted treatment with antibiotics and inhalers, but he did not report that he prescribed the Veteran systemic corticosteroids. 

The statements by the Veteran's mother and co-worker do not describe symptoms that warrant a higher rating than 30 percent.  They both reported that the Veteran had a chronic cough with mucus, but these observations do not show the Veteran had a near constant cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring almost continuous antibiotic use.

In various statements, the Veteran has attributed periodic chills and fevers, shortness of breath, getting tired easily, weight loss, and having to take pauses throughout the day to spit out his mucus to his bronchiectasis.  The Board notes the Veteran has indicated weight loss and coughing with sputum in connection with his bronchiectasis, which is listed as symptom under the 60 percent criteria under Code 6601.  However, the criteria for a 60 percent rating requires bronchiectasis "with incapacitating episodes of infection of four to six weeks total duration during the year or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously," which his treatment records do not show.  His treatment records do not show at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.   

Further, a review of the Veteran's treatment records reveal that his weight has remained fairly constant during the appeal period; no significant weight loss is shown.  The Veteran's weight in the December 2010 VA examination was 156 pounds, and in the most recent private examination in November 2014 his weight was listed as 70 kilograms, which is translated as 154 pounds.  A medical inspection in February 2009 before induction into service noted his weight was 158 pounds, which is only four more pounds than his last private examination in 2014.  Further the December 2010 VA examiner indicated the Veteran was only mildly underweight for his height and that there were no signs of malaise.  

The Board recognizes the Veteran's assertions that he is entitled to a higher rating for his service-connected bronchiectasis.  While a Veteran is competent to report lay symptoms of a disorder, such as a cough, shortness of breath, and the frequency of doctor visits, he is not competent to diagnose the level of disability that requires assessment by specialized testing (PFTs), as it is not within the realm of lay person's sensorial perceptions.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  
 
As noted above, the rating under Codes 6604, 6601 and 6602 involve the mechanical application of the rating schedule to PFT results, which here results do not result in a higher rating than 30 percent after September 8, 2010.  Accordingly, a rating in excess of 30 percent under Diagnostic Codes 6604, 6601, and 6602 is not warranted.  

The Board has also considered whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Board finds that referral for extra-schedular consideration is not warranted.  The Veteran's service-connected bronchiectasis is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 4.97.  The Veteran has described symptoms including coughing everyday with sputum, shortness of breath, weight loss, and getting tired easily.  As previously described, such symptoms are addressed by the rating schedule.  Accordingly, the Board finds that a comparison of the Veteran's bronchiectasis with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. At 118-119.

Finally, the evidence of the record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to bronchiectasis.  The Veteran has described that his bronchiectasis has made employment difficult and has made it difficult for him to perform certain jobs, but he has not reported and the evidence does not show that the bronchiectasis has prevented him from working.  Further evidence shows he is working as an Emergency Medical Technician over the course of the appeal.  See May 2012 Statement by L.R.  The matter of entitlement to a total disability rating based on individual unemployment due to service connected disability is therefore not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 30 percent for bronchiectasis is denied.


REMAND

As explained in the Introduction, an April 2014 rating decision granted the Veteran an increased rating for his service connected bronchiectasis of 30 percent, effective from September 8, 2010.  The Veteran submitted a timely notice of disagreement in March 2015, arguing he was entitled to an effective date earlier than September 8, 2010 (the effective date of service connection) for the grant of an increased, 30 percent disability rating for his service-connected bronchiectasis.  The notice of disagreement was recently filed, a statement of the case (SOC) addressing the issue of an earlier effective date for a 30 percent rating for bronchiectasis does not appear in the record.  The current lack of an SOC with respect to that issue is a procedural defect requiring remand.  See 38 U.S.C.A § 7105: 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Please issue an SOC to the Veteran and his representative that addresses the issues of entitlement to an effective date earlier than September 8, 2010 for an increased rating of 30 percent for his service connected bronchiectasis.  He should be informed that he must file a substantive appeal in order to perfect his appeal of these issues to the Board.  If, and only if, a timely substantive appeal is received, then this matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


